Title: To George Washington from Samuel Meredith and Thomas Barclay, 27 August 1780
From: Meredith, Samuel,Barclay, Thomas
To: Washington, George


					
						Sir
						Trenton August 27th 1780—Sunday
					
					On Friday we recd 122 Barrels Flour & 37 Bundles contg 4 Tents each, which yesterday we sent on, all but 4 Barrs.—these with about 20 at the Mill will be forwd’d on Monday, & we are promissed 20 more in a few days—The Shallop was detained some time in expectation of a load from Christeen but the Delaware State have stopt Flour passing thro, Mr Francis we understand intended to apply to Congress to see if it could not be prevented—You have below an extract of his Letter dated Augst 21st & will be enabled to Judge (if not inform’d by the Directors of the Bank) what dependance can be placed on us.
					“I have just now dispatched J. Brown to Easton with a sum of Money, & orders to purchase 1000 Barrs. Flour in that Quarter, & forwd it to our Army, I flatter myself he will succeed in the Attempt—There’s no dependance on getting timely supplys from the Southward on accot of the Cursed foolish Laws of the Lower Counties therefore must look to the Northward & Westward.”
					He engaged 500 Barrs. from York County part of which ought to be in Philade. in a Short time—We are extreamly mortified not be able to forwd a Quantity sufficient for your necessitys—& are with the greatest regard & esteem—Your Excellencys Most Obedient Humble Servts
					
						Saml Meredith forThos Barclay & Self
					
				